        Case 1:19-cv-10242-ALC-SLC Document 19 Filed 06/22/20 Page 1 of 1




                                                                                                                   6/22/2020
Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          June 19, 2020

United States District Judge Andrew L. Carter
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

        Re:       Deleston v. 200 MB Corp. et al, Case No.: 1:19-cv-10242-ALC-SLC

Dear District Judge Carter:

        Please be advised that this office represents the Plaintiff Jermaine Deleston (“Plaintiff”)
in connection with the above-referenced action. As previously reported, the above referenced
action has been settled. The settlement terms still need to be effectuated, which we anticipate
will take place within the next fourteen (14) days. Respectfully, we are requesting together with
counsel for the defendants a stay of all deadlines and conferences, for fourteen (14) days to
finalize the settlement.

        We thank this Honorable Court for its time and consideration in this matter.


                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
        Dated: June 22, 2020                                     ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Rodney Austin, Esq. (via CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
